            Case 1:18-cv-00727-SSS Document 28 Filed 04/30/20 Page 1 of 2




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

ROBERT BRIDGES, et al.,                        )
                                               )
                Plaintiffs,                    )
                                               )
       v.                                      )      No. 18-727C
                                               )      Judge Lydia K. Griggsby
THE UNITED STATES,                             )
                                               )
                Defendant.                     )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s order dated February 14, 2020, the parties respectfully submit this

joint status report regarding further proceedings in this case.

       The parties state that they have concluded discovery in this case, as scheduled by the

Court’s November 26, 2019 order. With respect to further proceedings, the parties state that they

anticipate filing dispositive motions addressing the issue of liability on or before June 30, 2020.

The parties state that they anticipate filing responses to the motions for summary judgment on or

before July 31, 2020, and reply briefs on or before August 14, 2020.

                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      ROBERT E. KIRSCHMAN, JR.
                                                      Director

                                                      /s/ Reginald T. Blades, Jr.

                                                      REGINALD T. BLADES, JR.
                                                      Assistant Director
          Case 1:18-cv-00727-SSS Document 28 Filed 04/30/20 Page 2 of 2




/s/ David Ricksecker                        /s/ Lauren S. Moore

DAVID RICKSECKER                            LAUREN S. MOORE
McGillivary Steele Elkin LLP                Trial Attorney
1101 Vermont Ave., N.W.                     Commercial Litigation Branch
Suite 1000                                  Civil Division
Washington, D.C. 20005                      United States Department of Justice
Tele: 202-833-8855                          P.O. Box 480
Fax: 202-452-1090                           Ben Franklin Station
Email: dr@mselaborlaw.com                   Washington, DC 20044
                                            Tel: (202) 616-0333
                                            Fax: (202) 305-7643
                                            Email: Lauren.moore@usdoj.gov

Attorney for Plaintiffs                     Attorneys for Defendant

April 30, 2020




                                        2
